     Case: 1:20-cv-06316 Document #: 40 Filed: 02/12/21 Page 1 of 3 PageID #:386




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 Fred L. Nance Jr.

                        Plaintiff,                         Case No. 1:20-cv-06316

                v.                                         Hon. Jorge L. Alonso
                                                           Magistrate Judge Beth W. Jantz
 Department of Justice, Bureau of Justice
 Assistance, Office of Justice Programs,
 EMAGES, Inc., Hattie Wash, Thomas
 Bradley, et al.,

                        Defendants.

             DEFENDANTS’ COMBINED MOTION TO DISMISS PLAINTIFF’S
                 COMPLAINT AND MOTION FOR A MORE DEFINITE
                   STATEMENT PURSUANT TO FEDERAL RULES
                     OF CIVIL PROCEDURE 12(B)(6) AND 12(E)

        Defendant, Thomas Bradley (“Bradley”), by and through his undersigned counsel, hereby

moves to dismiss Plaintiff, Fred L. Nance Jr.’s (“Plaintiff”) Complaint in its entirety pursuant to

Federal Rule of Civil Procedure 12(b)(6). Defendants, EMAGES, Inc. (“EMAGES”) and Dr.

Hattie Wash (“Dr. Wash”) (collectively, “Defendants”), by and through their undersigned counsel,

move this Court to dismiss Counts VI and VII of the Complaint with prejudice, pursuant to Rule

12(b)(6). Defendants also move this Court to order Plaintiff to provide a more definite statement

pursuant to Federal Rule of Civil Procedure 12(e).

        Plaintiff cannot maintain a single claim for relief against Bradley, who is not a contractor,

subcontractor, grantee, or subgrantee for the grant at issue, nor was he Plaintiff’s employer. These

shortcoming are fatal to each of Plaintiff’s claims, and Bradley should be dismissed from this case

entirely. Additionally, Plaintiff’s claims for “emotional distress” and “special damages” are forms

of relief, not standalone causes of action. These claims should be dismissed with prejudice as to




28859993v1
     Case: 1:20-cv-06316 Document #: 40 Filed: 02/12/21 Page 2 of 3 PageID #:387




Defendants. Finally, Plaintiff should be ordered to provide a more definite statement. The

Complaint simultaneously alleges that Plaintiff was and was not an employee of EMAGES. As all

of Plaintiff’s claims require an employer-employee relationship, Defendants are unable to prepare

an appropriate response to the Complaint.

        WHEREFORE, Defendants, EMAGES, Inc., Dr. Hattie Wash, and Thomas Bradley

respectfully request that this Court enter an Order:

        1. Dismissing the Complaint with prejudice in its entirety as to Bradley;

        2. Dismissing Counts VI and VII of the Complaint with prejudice as to EMAGES and Dr.
           Wash;

        3. Granting Defendants’ Motion for a More Definite Statement, directing Plaintiff to
           clarify whether he claims that he was or was not an employee of EMAGES; and

        4. Granting such other and further relief that this Court deems fair, necessary, and just.

         The bases for this relief are set forth in the accompanying Memorandum of Law in Support

of Combined Motion to Dismiss Plaintiff’s Complaint and Motion for a More Definite Statement

Pursuant to Federal Rules of Civil Procedure 12(b)(6) and 12(e), which is incorporated herein by

reference.




                                                 2
28859993v1
     Case: 1:20-cv-06316 Document #: 40 Filed: 02/12/21 Page 3 of 3 PageID #:388




Dated: February 12, 2021                     Respectfully submitted,

                                             EMAGES, INC., DR. HATTIE WASH, AND
                                             THOMAS BRADLEY


                                       By:   /s/ Derrick M. Thompson Jr.
                                             One of their Attorneys


Derrick M. Thompson Jr. (ARDC No. 6287536)
Adam W. Decker (ARDC No. 6332612)
TAFT STETTINIUS & HOLLISTER LLP
111 E. Wacker Drive, Suite 2800
Chicago, IL 60601
Telephone:    (312) 527-4000
Email: dthompson@taftlaw.com
       adecker@taftlaw.com

Janica A. Pierce Tucker
TAFT STETTINIUS & HOLLISTER LLP
65 E. State St., Suite 1000
Columbus, OH 43215
Telephone:      (614) 221-2838
Email: jpierce@taftlaw.com
Admitted pro hac vice




                                         3
28859993v1
